DETAILED ACTION
1.	Claims 1-20 of application 16/578,457, filed on 23-September-2019, are presented for examination.  The IDS received on the same date has been considered.  The present application is a CIP of application 16/545,051, filed on 20-August-2019, and a long list of other CIPs which began with application 15/179,188, filed on 10-June-2016, now USP 9,928,750.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claims 6-8, 14-16 and 20 are rejected under 35 U.S.C. § 112(b), for reciting limitations for which there is insufficient antecedent basis in the claim, specifically:
Claims 6, 14 and 20:  the phrase “…and characteristics comprise…”
Claims 8 and 16:  the phrase “…the characteristics…”

2.3	Claims 7 and 15 are rejected for being dependent upon a rejected base claim.

Claim Objections 
3.	Claim 7 is objected to under 37 CFR 1.75(d)(1), wherein --
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The following is a list of the specific objections:
“…the instruction…” [ln. 1] is understood as and should be changed to
“…the instructions…”.

Double Patenting Rejections
4.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.2	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of USP 10,713,961.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the main difference between the present invention and the ‘961 patent, is that the ‘961 patent is directed to Unmanned Aerial Vehicles (UAVs), while the present invention is directed to passenger drones, which applicant admits is functionally equally applicable to UAVs [¶0045]. Furthermore, the features of claims 1-20 of the present invention are identical in scope to, or nearly so, with the corresponding features in claims 1-15 of the ‘961 patent. It is noted that claims 1-15 of the ‘961 patent, particularly the independent claims, include features that are not in claims 1-20 of the present invention. But all, i.e. the entirety or scope, of the features of claims 1-20 of the present invention are included, at least in a similar form, in claims 1-15 of the ‘961 patent, except for the presently claimed feature for one or more seats in the passenger drone. 
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-20 of the present invention, and claims 1-15 of the ‘961 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘961 patent, and the specifications of both the present invention and the ‘961 patent support the functionally equivalent aspects of UAVs and passenger drones taught by applicant.  

Claim Rejections under 35 U.S.C. § 103
5.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

5.2 	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chau et al, USP Publication 2016/0370800, in view of Hester, Jr. et al, USP Publication 2015/0166176.

5.3	The combination of Chau and Hester discloses the invention substantially as claimed, including:  (*Note: unless otherwise noted, all of the following citations are from Chau)
Claims 1, 9 and 17:  A passenger drone [By applicant’s own admission, a passenger drone and a UAV are equivalent vehicles, see applicant’s disclosure in ¶0045 (The present disclosure relates to systems and methods for air traffic control for passenger drones. Various techniques are described herein for drone Air Traffic Control (ATC) with respect to Unmanned Aerial Vehicles (UAVs). The present disclosure extends these techniques to manned aerial vehicles, passenger drones, pilotless helicopters, flying taxi, etc., collectively referred to herein as passenger drones. That is, the various descriptions herein relative to UAVs are equally applicable to passenger drones.)] [¶0033 (UAV)] comprising: 
a base with flight components attached or disposed thereto [0040-0042 (landing skids, sensors, motors etc.); Figs. 1A-C (105, 107)] and with one or more seats for passengers [Hester: 0040 (a rescue seat and/or harness for collecting a user/passenger may be coupled to unmanned aerial vehicle)]; 
one or more cameras [0041 (camera sensors); 0089; Fig. 1D (140)], radar [0034], and one or more wireless interfaces [0043 (radio module); 0049; Fig. 1D (130)]; and 
[0044-0045; 0048-0050; Fig. 1D (120)]; and 
memory [0044; 0048; 0050; Fig. 1D (121)] storing instructions that, when executed, cause the processing device to 
receive notifications from an air traffic control system via the one or more wireless interfaces [0049 (signals from aviation navigation facilities); Fig. 1D (130)], the notifications related to previously detected obstructions in a flight path associated with a flight plan of the passenger drone, wherein the previously detected obstructions include objects at or near ground level [0006; 0064 (the UAV receives a pre-planned route or path to a destination uploaded from a station 250, 240, based on monitored obstructions such as weather condition, geographic condition in an air space, obstacles including building, mountain, towers, etc.); 0068; 0072]; 
monitor proximate airspace [0006, 0041 (using a variety of sensors), 0049 (receiving a variety of signals), 0050, 0064 (the UAV or a station or a control station can monitor landing space, weather condition, geographic condition in an air space, obstacles including building, mountain, towers, etc.), 0068, 0070, 0088-0090 (a view of the flight conditions)] with at least one of the one or more cameras [0041; 0089; Fig. 1D (140)] and radar [0034]; 
detect an obstruction based on monitoring the proximate airspace [0006, 0041, 0049, 0050, 0064 (monitor landing space, weather condition, geographic condition in an air space, obstacles including building, mountain, towers, etc.); 0068, 0070, 0088-0090)], wherein the detected obstruction includes one or more objects at or near ground level in the flight path [0006; 0064 (the UAV or a station or a control station can monitor landing space, weather condition, geographic condition in an air space, obstacles including building, mountain, towers, etc.); 0068 (a geographic condition (e.g., approaching a mountain), a visibility condition (e.g., fog)); 0070 (weather and/or visibility, level of air traffic, etc.)]; 
alter the flight plan, to be carried out by the flight components, if required, based on the detected obstruction [0034 (pilot criteria); 0049 (assist in UA navigation); 0050 (estimate the location of the UA relative to those coordinates); 0055 (operating the UA under restricted area conditions); 0064 (autonomously determine the route to the destination…make adjustments to the route); 0070 (conditions for switching from autonomous to piloted flight); 0088-0090 (responding to flight conditions)].

Claims 2, 10 and 18:  wherein the radar [0034] is configured to detect the obstruction [0006, 0041, 0049, 0050, 0064 (monitor landing space, weather condition, geographic condition in an air space, obstacles including building, mountain, towers, etc.); 0068, 0070, 0088-0090)], and wherein the instructions, when executed, further cause the processing device to cause the one or more cameras [0041 (camera sensors); 0089; Fig. 1D (140)] to obtain images or video of the detected obstruction at a location based on the radar detecting the obstruction at the location [0034; 0041; 0064; 0070; 0087-0090; Figs. 1A-3D)]; and analyze the images or video to identify characteristics of the detected obstruction [0087-0090; Figs. 1A-3D)].

Claims 3 and 11:  wherein the radar [0034] is configured to detect the obstruction [0006, 0041, 0049, 0050, 0064 (monitor landing space, weather condition, geographic condition in an air space, obstacles including building, mountain, towers, etc.); 0068, 0070, 0088-0090)], and wherein the instructions, when executed, further cause the processing device to communicate the detected obstruction to the air traffic control system via the one or more wireless interfaces [(The base or control station and the UAV are in communication and both engaged in monitoring the environment and making changes to flight plans based on detected obstructions including weather condition, geographic condition in an air space, obstacles including building, mountain, towers, etc); 0006, 0041, 0049, 0050, 0064, 0068, 0070, 0088-0090)].

Claims 4, 12 and 19:  wherein the one or more cameras [0041 (camera sensors); 0089; Fig. 1D (140)] are configured to detect the obstruction [0006, 0041, 0049, 0050, 0064 (monitor landing space, weather condition, geographic condition in an air space, obstacles including building, mountain, towers, etc.); 0068, 0070, 0088-0090)], and wherein the instructions, when executed, further cause the processing device to analyze images or video obtained by the one or more cameras to identify the characteristics of the detected obstruction [0034; 0041; 0064; 0070; 0087-0090; Figs. 1A-3D].

Claims 5 and 13:  wherein the one or more cameras comprise a front-facing camera and a rear-facing camera [0087-0090 (pilot station controls and displays…a series of cameras include front, back, side or rear cameras that provide a view of the flight conditions, such as provided by an on-board camera, as if the pilot was actually within the UA)], wherein the front-facing camera is configured to detect the obstruction, and wherein the instructions, when executed, further cause the processing device to cause one or more of the front-facing camera and the rear-facing camera to obtain additional images or video; and analyze the images or video to identify the characteristics of the detected obstruction [0034; 0041; 0064; 0070; 0087-0090; Figs. 1-3].

Claims 6, 14 and 20:  wherein the detected obstruction comprises dynamic obstructions and characteristics comprise size, shape, speed, direction, altitude, and heading [0034 (characteristics of the UA (e.g., size, model, radar equipped, navigation equipped, etc.)); 0041; 0048-0050; 0055; 0064 (radar detects (dynamic) obstructions  such as weather (direction), buildings (size), mountains (shape) and speed and altitude thereof); 0070; 0088-0090); Figs. 1A-3D].

Claims 7 and 15:  wherein the instruction, when executed, further cause the processing device to determine the characteristics based on analyzing multiple images or video of the proximate airspace over time [0041 (the landing sensors 155 may be optical sensors, radio sensors, camera sensors, or other sensors.); 0070 (various sensors, including weather and/or visibility); 0087-0090 (a view of flight conditions provided by on-board cameras); Figs. 1A-3D].

Claim 8 and 16:  wherein the characteristics of the detected obstruction are for updating an obstruction database maintained by the air traffic control system [0048 (The avionics module 129 may include or receive data from a gyro/accelerometer unit 127 that provides data regarding the orientation and accelerations of the UA 100 that may be used in navigation calculations.); 0049 (characteristic information of such RF emitters may be stored in a database and used to determine position); 0050 (the processor 120 may use the radio module 130 to transmit the detected RF emitter identifier to a Location Information Service (LIS) server, which may return a location of the RF emitter obtained an RF emitter location database.); 0064 (the UA 100 may receive information regarding the destination 210 from a control system, such as the server); 0070 (the UA 100a may receive condition information from the control system, such as the server); 0087-0090 (the pilot station module 330 may be a computing device, such as a work station, operation station, personal computer, or other computing device or devices.); Figs. 1A-3D].

5.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the remote distributed control of 

Prior Art
6.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited.
Documents A and B define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled In the art.
Document C defines the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
7.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
8.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

8.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661